Title: VIII. “Letters from a Distinguished American,” No. 10, 6 February 1782
From: Adams, John
To: 


      
       
        
         ca. 14–22 July 1780
       
       Paris, Feb. 6
      
      Let us proceed with our cool meditations. The author says, “Another argument much relied on by the advocates for American Independence, is, that a similarity of laws, religion, and manners, has formed an attachment between the People of Great Britain and America, which will insure to Great Britain a preference in the trade of America.”
      A similarity of laws facilitates business. It may be done with more ease, expedition, and pleasure, and with less risque of loss, mistake, or imposition, and consequently with more profit, in a country whose laws are understood, than in another where they are not. A similarity of religion is a motive of preference to those persons who are conscientious, and some such there are among the men of business even of this philosophic age. A similarity of manners and language also prevents many perplexities, delays, and impositions in trade: besides that the pleasures of society and conversation are some motives to a man of business. Laws, religion, manners, and language, therefore, will be motives of preference, aeteris paribus. After all, however, the goodness and cheapness of commodities will be the only decisive temptations to Americans to come here to market. They can learn languages, enjoy their own religion, among a people of a different one; conform for a time to manners very different from their own, and acquire a knowledge of the laws of other countries sufficient to do business there, provided they find better and cheaper goods there to be bought, and a better price for those they have to sell. Can the English then give them a better price for their commodities than other nations, and sell them theirs cheaper than others? This is the main question; and there is no doubt that they can, in most articles, at present: it will not be long so. If they give other nations time to establish their manufactures by the continuance of the war, all this may be changed. Do the English expect ever to compel the Americans to take their commodities at an high price, when they can have them abroad at a lower? An American would laugh in your face if you were gravely to tell him so. Can the English trust their Custom House Officers, who are to be appointed in future, that they would not connive? Did they never hear of merchants privileged to smuggle? Did they never hear of Governors sharing profits? Do they expect that Juries in America will condemn? Do they expect their single Judges of Admiralty will be again admitted in America, to try seizures and questions of civil property at land, where the people have even insisted that Juries should be appointed to try all maritime causes? It is a chimera that the English pursue. If they could re-acquire the Government, they never could execute the laws which guarded the monopoly. They never could execute them before. Now both the knowledge, the temptation, and the facilities to evade and elude them are infinitely multiplied. If they could force a sufficient number of Americans to submit to regain the government, the great body of the people would think them usurpers and tyrants, and that they have a right to elude and evade their mandates by every art and every shift. It will be a forced government, maintained only by military power, detested and execrated by the people, even by the most of those who in a fright or a fit of delusion should now submit.
      Their acts of trade never were executed in America, excepting only at Boston. At New York, at Philadelphia, at Charles Town, they were constantly evaded. The Custom House Officers never dared to put them in execution. Nay, they were never executed even in Rhode Island and New Hampshire. It was only at Boston, under a military power, and an innumerable host of Custom House Officers, where they were executed at all. And here, at the expence of constant lawsuits, riots, tumults, and thousands of other evils. Before this war, the Americans were almost as ignorant of each other, as they were of Europe. Now they have become acquainted with both. There was little communication or correspondence, and still less trade between one Colony and another since this war. Great numbers of gentlemen of the first characters in the States have met in Congress, where they have learned every thing respecting other States. Officers and armies have marched from one end of the Continent to the other; became intimately acquainted with each other, formed friendships and correspondences with each other that never will cease; became perfectly acquainted with the geography of every province, city, river, creek, plain, and mountain. Waggons and waggoners have constantly passed from Maryland, Pennsylvania, New Jersey, New York, and all New England, to Boston. Do the English suppose they will ever prevent the trade between one Colony and another again? Will they prevent tilt hammers from being erected, wool from being waterborne, or tobacco from being sent from Virginia to Boston? An hundred thousand regular soldiers, and every man of war they have in the world, would not accomplish it. But the English are in a dream. They know not what they are contending for. They think America is in the same situation she was ten years ago. They either know not, or consider not, what has happened there within these six years. This cool writer himself has been too much warmed with some passion or other to recollect what has passed within his own observation. It is much to be wished he would give us his cool Thoughts on the Consequences of American dependence, conquest, and submission. If he were to reflect upon the subject, he might easily prove, that it would be a constant source of vexation and expence to England, without any profit or advantage. It would be but a momentary, and that an armed, riotous, rebellious and distracted truce; a constant source of fresh American revolts, and fresh foreign wars. The English ought to dread the temporary submission of America, more than America herself. It would be the source of their certain, final ruin; whereas to them it might be only a temporary evil. Every rising country has infinite advantages over a declining one, in every view.
      
       ADIEU
       (To be continued.)
      
     